DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020, 04/01/2021, 10/12/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application DE10 2017 211 886.5 filed on 05/09/2018.
				        Drawing
	The drawings are objected to under 37 CFR 1.83(a)  because they fail to show the steps as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable by Shimoda (JP2017043271) in view of Russel (US20030004633).

Regarding claim 8, Shimoda teaches a method for influencing a cruise control system of a motor vehicle, in which:
After the activation of the method by a driver of the motor vehicle, ascertaining a speed of a second motor vehicle traveling directly ahead of the motor vehicle ([0027] disclosing a follow- up running control of a ACC system, wherein when there is a preceding vehicle so that the relative speed becomes almost zero, this is interpreted as adopting the speed of the preceding vehicle and obtaining the speed of the second motor vehicle in order to be able to maintain the relative speed at zero).
Adopting by the motor vehicle, the speed of the preceding motor vehicle ([0027] disclosing a follow- up running control of a ACC system, wherein when there is a preceding vehicle so that the relative speed becomes almost zero, this is interpreted as adopting the speed of the preceding vehicle by the motor vehicle),
When a predefined minimum speed is undershot, deactivating the cruise control system and outputting a driver warning regarding the deactivation of the cruise control([0046]-[0047] disclosing releasing “deactivating” the cruise control when the speed of the vehicle is below a predetermined threshold “predefined minimum speed” and issuing an alarm “warning”).
Shimoda does not yet teach using a haptic signal.
Shimoda further teaches using a haptic signal ([0090] disclosing the warning can be a vibration of the handle, i.e. haptic signal).
Shimoda and Shimoda are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda to incorporate the teaching of Shimoda of a haptic signal in order to warn the driver in order to take control of the vehicle.
Shimoda does not teach a cruise control system of single-track motor vehicle.
Russel teaches a cruise control system of a single-track motor vehicle ([0021] disclosing an adaptive cruise control for a motorcycle).
 in order to assist the driver of a motorcycle by following the preceding vehicle at the maximum safe distance chosen by the driver.

Regarding claim 11, Shimoda as modified by Russel teaches the method as recited in claim 8, wherein the cruise control system is an ACC system (Shimoda [0027] disclosing the cruise control is an ACC).

Regarding claim 12, Shimoda as modified by Russel teaches the method as recited in claim 8, wherein the single-track motor vehicle is a motorcycle(Russel [0021] disclosing a motorcycle as a single-track motor vehicle).

Regarding claim 13, Shimoda as modified by Russel does not yet teach the method as recited in claim 8, wherein a visual or acoustic driver warning takes place in addition to the haptic signal.
Shimoda further teaches wherein a visual or acoustic driver warning takes place in addition to the haptic signal ([0090] disclosing the alarm may be a various alarm output such as an image display warning and a voice warning and a vibration warning. I.e. Visual or acoustic warning in addition to the haptic signal).
 in order to warn the driver in order to take control of the vehicle.

Regarding claim 14, Shimoda teaches a device comprising:
After the activation of the method by a driver of the motor vehicle, ascertaining a speed of a second motor vehicle traveling directly ahead of the motor vehicle ([0027] disclosing a follow- up running control of a ACC system, wherein when there is a preceding vehicle so that the relative speed becomes almost zero, this is interpreted as adopting the speed of the preceding vehicle and obtaining the speed of the second motor vehicle in order to be able to maintain the relative speed at zero).
A control unit configured to influence a cruise control system of a motor vehicle, the control unit configured to ([0007] discloses a control unit that influences the cruise control of the motor vehicle):
Adopting by the motor vehicle, the speed of the preceding motor vehicle ([0027] disclosing a follow- up running control of a ACC system, wherein when there is a preceding vehicle so that the relative speed becomes almost zero, this is interpreted as adopting the speed of the preceding vehicle by the motor vehicle),
(0046]-[0047] disclosing releasing “deactivating” the cruise control when the speed of the vehicle is below a predetermined threshold “predefined minimum speed” and issuing an alarm “warning”).
Shimoda does not yet teach using a haptic signal.
Shimoda further teaches using a haptic signal ([0090] disclosing the warning can be a vibration of the handle, i.e. haptic signal).
Shimoda and Shimoda are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda to incorporate the teaching of Shimoda of a haptic signal in order to warn the driver in order to take control of the vehicle.
Shimoda does not teach a cruise control system of single-track motor vehicle.
Russel teaches a cruise control system of a single-track motor vehicle ([0021] disclosing an adaptive cruise control for a motorcycle).
Shimoda and Russel are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda to incorporate the teaching of Russel of a cruise control system of a single-track motor vehicle in order to assist the driver of a motorcycle by following the preceding vehicle at the maximum safe distance chosen by the driver.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by Shimoda (JP2017043271) in view of Russel and Uchida (JP2016137819).	
Regarding claim 9, Shimoda as modified by Russel teaches the method as recited in claim 8, Shimoda as modified by Russel does not teach wherein the deactivation of the cruise control system takes place temporally after the output of the driver warning.
Uchida teaches wherein the deactivation of the cruise control system takes place temporally after the output of the driver warning (page 10, 3rd and 4th paragraphs disclosing issuing a warning for the driver to prepare to drive when conditions are met, then if the conditions remains to cancel automatic driving control “deactivate cruise control system”, i.e. deactivating the cruise control takes place temporally after the output of the warning).
Shimoda as modified by Russel and Uchida are analogous art because they are in the same field of endeavor, adaptive cruise control of motor vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda as modified by Russel to incorporate the teaching of Uchida of wherein the deactivation of the cruise control system takes place temporally after the output of the driver warning in order to alert the driver to take control of the vehicle before cancelling the automatic control and avoid collision.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by Shimoda (JP2017043271) in view of Russel and Breuer (US20190168721)
Regarding claim 10, Shimoda as modified by Russel teaches the method as modified by claim 8, Shimoda as modified by Russel does not teach wherein the haptic signal is a driver-independent brake jolt or a brief brake pulse on the front wheel and/or on the rear wheel.
Breuer teaches wherein the haptic signal is a driver-independent brake jolt or a brief brake pulse on the front wheel and/or on the rear wheel ([0023] disclosing a haptic alert in the form of a brake pulse, i.e. brake pulse on the front wheel and /or on the rear wheel).
Shimoda as modified by Russel and Breuer are analogous art because they are in the same field of endeavor, driver alert system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shimoda as modified by Russel to incorporate the teaching of Breuer of wherein the haptic signal is a driver-independent brake jolt or a brief brake pulse on the front wheel and/or on the rear wheel in order to alert the driver to take control of the vehicle before cancelling the automatic control and avoid collision.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
	US20180033327 discloses an adaptive cruise control for a vehicle.
US6622810 discloses an adaptive cruise control.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFF A BURKE/           Supervisory Patent Examiner, Art Unit 3664